[DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT           FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                        MARCH 20, 2012
                                     No. 11-10774
                               ________________________                   JOHN LEY
                                                                           CLERK

                           D.C. Docket No. 5:10-cv-02698-CLS


JEROME SIROTE,

                                                                          Plaintiff-Appellant,

                                             versus

BBVA COMPASS BANK, et al.,

                                                                      Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                      (March 20, 2012)

Before BARKETT and HULL, Circuit Judges, and HUNT,* District Judge.

PER CURIAM:

       *
       Honorable Willis B. Hunt, Jr., United States District Judge for the Northern District of
Georgia, sitting by designation.
      After review of the record and with the benefit of oral argument, we discern

no reversible error in the district court’s December 30, 2010 order dismissing the

plaintiff’s federal claims with prejudice and dismissing the plaintiff’s state law

claims without prejudice. See 28 U.S.C. § 1367(c). We likewise discern no

reversible error in the district court’s February 1, 2011 order denying the

plaintiff’s motion to alter or amend the December 30, 2010 dismissal order.

Accordingly, we affirm the district court’s orders dated December 30, 2010, and

February 1, 2011.

      AFFIRMED.




                                          2